DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 17/133,029 has claims 1-20 pending.

Priority / Filing Date
Applicant’s claim for priority of App. No. 15/959,607 (now Pat. No. US 11,086,819) which claims priority of App. No. 15/884,944 (now Pat. No. US 10,860,606) is acknowledged. The effective filing date for this application is January 31, 2018.

Abstract
The abstract of the disclosure is objected due to the use of implied language. Note that in the abstract, the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc… See MPEP § 608.01(b). 
Note that in the abstract, Applicant cites “Disclosed are examples of… Described is a mechanism…” on lines 1-2. This citation clearly provokes the use of implied language. Revision and/or correction are required. One example is as follows:
“Operations are performed such as an efficient delete operation by introducing a new delete operation (or method) that is configured to allow a data structure such as an object to identify one or more records to be deleted…”

Drawings
The drawings filed on December 23, 2020 are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting over the claims of Pat. No. US 10,860,606 and Pat. No. US 11,086,819.
The subject matter claimed in the instant application is fully disclosed in the patents and is covered by the patents since the patents and the instant application are claiming common subject matter of efficiently deleting data from objects in a multi-tenant database system.
a.	Claims 1-20 of the instant application recite similar limitations and claims 1-20 of ‘606 as being compared in the table below. For the purpose of illustration, only claims 1-10 (i.e., system claims) of the instant application are compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims are different variations (i.e., method or computer medium claims) and are not compared for simplicity purposes.
Instant Application
Pat. No. US 10,860,606
Claim 1
A system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to perform operations comprising: 

receiving a first request to delete data related to a first data object of a plurality of data objects associated with a first organization in a multi-tenant database system, the first request identifying a data structure that specifies values for one or more fields of the first data object; 

obtaining one or more characteristics of a first data store storing the first data object; 



determining, based on the one or more characteristics, a performance requirement associated with using the specified values to identify one or more records of the first data store;
determining the performance requirement satisfies one or more rules for efficiently identifying one or more records of the first data object; and 

initiating a delete of the identified one or more records of the first organization by executing a delete operation for the first data store.
Claim 1
A system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to perform operations comprising:

receiving a first request to delete data related to a first data object of a plurality of data objects associated with a first organization in a multi-tenant database system, the first request 
identifying a data structure that specifies values for one or more fields of the first data object;

validating that the specified values for the one or more fields satisfy one or more performance requirements for identifying one or more records of the first data object;

See below for the mappings of Davis and motivation to combine.






translating the first request to delete data to a database delete operation, the database delete operation using the specified values to identify one or more records of the first organization to be deleted; and
initiating a synchronous delete of the identified one or more records of the first organization by executing the database delete operation.
Claim 2
The system of claim 1, wherein the obtaining one or more characteristics comprises obtaining one or more attributes associated with the first data store, and the performance requirement comprises a query time.
See below for the mappings of Davis and motivation to combine.
Claim 3
The system of claim 1, wherein the obtaining one or more characteristics comprises obtaining one or more runtime characteristics of the first data store storing the first data object.
See below for the mappings of Davis and motivation to combine.
Claim 4
The system of claim 1, the operations further comprising: 
receiving a second request to delete data related to a second data object of a plurality of data objects associated with a second organization in the multi-tenant database system, the second request identifying a data structure that specifies values for one or more fields of the second data object; obtaining one or more characteristics of a second data store storing the second data object; determining, based on the one or more characteristics, a performance requirement associated with using the specified values to identify one or more records of the second data store; determining the performance requirement does not satisfy one or more rules for efficiently identifying one or more records of the second data object; and providing an indication that the specified values of the second request to delete data do not satisfy the one or more rules for deleting data related to the second data object.
See below for the mappings of Davis and motivation to combine.
Claim 5
The system of claim 1, wherein determining the performance requirement satisfies one or more rules is performed on an API layer of an application platform of the multi-tenant database system and the delete operation is performed by the data store and initiated by the application platform.
See below for the mappings of Davis and motivation to combine.
Claim 6
The system of claim 1, wherein the specified values for the one or more fields correspond to at least a portion of a composite primary key defined for the first data object.
See below for the mappings of McHugh and motivation to combine.
Claim 7
The system of claim 1, the operations further comprising: translating the first request to delete data to the delete operation for the first data store, the delete operation using the specified values to identify one or more records of the first organization to be deleted.
See below for the mappings of Davis and motivation to combine.
Claim 8
The system of claim 1, the operations further comprising: validating, using one or more permissions associated with the first data object, that the first organization is authorized to access the first data object.
See below for the mappings of Davis and motivation to combine.
Claim 9
The system of claim 1, wherein the delete operation is invoked from an application platform of the multi-tenant database system and the data structure comprises an object passed as an argument to the delete operation.
See below for the mappings of Davis and motivation to combine.
Claim 10
The system of claim 1, wherein the first request to delete data is received via a REST API, SOAP API, or an application platform specific programming language.
Claim 10
The system of claim 1, wherein the first request to delete data is received via a REST API, SOAP API, or an application platform specific programming language.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of efficiently deleting data from objects in a multi-tenant database system.
It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to combine Davis or McHugh with the claims of ‘606 to arrive at claims 1-20 of the instant application for the purpose of verifying deletion of objects stored in a storage system based at least on retrieval keys corresponding to the stored objects without having negative impact on the performance and/or scalability of the storage system.


	Claims 1-20 of the instant application recite similar limitations and claims 1-20 of ‘819 as being compared in the table below. For the purpose of illustration, only claims 1-10 (i.e., system claims) of the instant application are compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims are different variations (i.e., method or computer medium claims) and are not compared for simplicity purposes.
Instant Application
Pat. No. US 11,086,819
Claim 1
A system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to perform operations comprising: 

receiving a first request to delete data related to a first data object of a plurality of data objects associated with a first organization in a multi-tenant database system, the first request identifying a data structure that specifies values for one or more fields of the first data object; 



obtaining one or more characteristics of a first data store storing the first data object; 

determining, based on the one or more characteristics, a performance requirement associated with using the specified values to identify one or more records of the first data store;



determining the performance requirement satisfies one or more rules for efficiently identifying one or more records of the first data object; and 

initiating a delete of the identified one or more records of the first organization by executing a delete operation for the first data store.
Claim 1
A system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to perform operations comprising:

receiving a first request to delete data related to a first data object of a plurality of data objects associated with a first organization in a multi-tenant database, the first request identifying a data structure that specifies values for one or more fields of the first data object, the first organization being a tenant of the multi-tenant database;

obtaining, based on the received first request, one or more characteristics of a first data store storing the first data object in the multi-tenant database;
determining, based on the obtained one or more characteristics, a first performance requirement associated with the first data store for identifying one or more records of the first data object in the first data store using the specified values included in the first request;

identifying the one or more records of the first data object based on a determination that the first performance requirement satisfies one or more rules; and

initiating a delete of the identified one or more records of the first organization by executing a delete operation of the identified one or more records stored in the first data store.
Claim 2
The system of claim 1, wherein the obtaining one or more characteristics comprises obtaining one or more attributes associated with the first data store, and the performance requirement comprises a query time.
Claim 2
The system of claim 1, wherein the obtaining one or more characteristics comprises obtaining one or more attributes associated with the first data store, and the first performance requirement comprises a query time.
Claim 3
The system of claim 1, wherein the obtaining one or more characteristics comprises obtaining one or more runtime characteristics of the first data store storing the first data object.
Claim 3
The system of claim 1, wherein the obtaining one or more characteristics comprises obtaining one or more runtime characteristics of the first data store storing the first data object.

Claim 4
The system of claim 1, the operations further comprising: 
receiving a second request to delete data related to a second data object of a plurality of data objects associated with a second organization in the multi-tenant database system, the second request identifying a data structure that specifies values for one or more fields of the second data object; 

obtaining one or more characteristics of a second data store storing the second data object; 

determining, based on the one or more characteristics, a performance requirement associated with using the specified values to identify one or more records of the second data store; 


determining the performance requirement does not satisfy one or more rules for efficiently identifying one or more records of the second data object; and 

providing an indication that the specified values of the second request to delete data do not satisfy the one or more rules for deleting data related to the second data object.

Claim 4
The system of claim 1, the operations further comprising:
receiving a second request to delete data related to a second data object of a plurality of data objects associated with a second organization in the multi-tenant database system, the second request identifying a data structure that specifies values for one or more fields of the second data object;

obtaining one or more characteristics of a second data store storing the second data object;

determining, based on the obtained one or more characteristics of the second data store, a second performance requirement associated with using the specified values of the second request to identify one or more records of the second data store;

determining the second performance requirement does not satisfy the one or more rules for efficiently identifying one or more records of the second data object; and

providing an indication that the specified values of the second request do not satisfy the one or more rules for deleting the data related to the second data object.
Claim 5
The system of claim 1, wherein determining the performance requirement satisfies one or more rules is performed on an API layer of an application platform of the multi-tenant database system and the delete operation is performed by the data store and initiated by the application platform.
Claim 5
The system of claim 1, wherein the determining the first performance requirement satisfies the one or more rules is performed on an Application Program Interface layer of an application platform of the multi-tenant database system and the delete operation is performed by the first data store and initiated by the application platform.
Claim 6
The system of claim 1, wherein the specified values for the one or more fields correspond to at least a portion of a composite primary key defined for the first data object.
Claim 6
The system of claim 1, wherein the specified values for the one or more fields correspond to at least a portion of a composite primary key defined for the first data object.
Claim 7
The system of claim 1, the operations further comprising: 

translating the first request to delete data to the delete operation for the first data store, the delete operation using the specified values to identify one or more records of the first organization to be deleted.
Claim 7
The system of claim 1, the operations further comprising:

translating the first request to the delete operation for the first data store.

Claim 8
The system of claim 1, the operations further comprising: 

validating, using one or more permissions associated with the first data object, that the first organization is authorized to access the first data object.
Claim 8
The system of claim 1, the operations further comprising:

validating, using one or more permissions associated with the first data object, that the first organization is authorized to access the first data object.
Claim 9
The system of claim 1, wherein the delete operation is invoked from an application platform of the multi-tenant database system and the data structure comprises an object passed as an argument to the delete operation.
Claim 9
The system of claim 1, wherein the delete operation is invoked from an application platform of the multi-tenant database system and the data structure comprises an object passed as an argument to the delete operation.
Claim 10
The system of claim 1, wherein the first request to delete data is received via a REST API, SOAP API, or an application platform specific programming language.
Claim 10
The system of claim 1, wherein the first request is received via a Representational State Transfer (REST) Application Program interface (API), Simple Object Access Protocol (SOAP) API, or an application platform specific programming language.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of efficiently deleting data from objects in a multi-tenant database system.
It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to omit or modify the element of claims of ‘819 to arrive at claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Notes
Claim 11 recites a method for efficiently deleting data from objects in a multi-tenant database. The claimed steps are not practically implemented by a human mind, and the claim does not recite mathematical formulas or any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Further, the claim can be integrated in a practical application per step 2A (prong 2) of the “Abstract Idea” analysis by “identifying and deleting records of potentially large datasets irrespective of the type of data store storing the records…, [0025] of instant specification) and “invalidat[ing] certain requests that my potentially exceed a predetermined resource limit, [0063] of instant specification). Thus, claim 11 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  
Claim 1 recites a system with at least one processor and a non-transitory computer readable medium for implementing a non-abstract idea of claim 11. Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.
Claim 16 recites one or more non-transitory media for implemented the non-abstract idea of claim 11. Thus, claim 16 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (Pat. No. US 9,912,752, filed on June 29, 2015; hereinafter Davis) in view of McHugh et al. (Pat. No. US 8,504,758, published on August 6, 2013; hereinafter McHugh).

Regarding claims 1, 11, and 16, Davis clearly shows and discloses a system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to perform operations of a method; and a computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to implement the method (Figures 2, 11 and supporting texts), wherein the method comprising: 
Client(s) 130 may submit various requests to add, modify, delete, move, or otherwise change data stored in network-based data store. In return, network-based data store 100 may provide various guarantees (e.g., service level agreements) which specify the performance of the data store with respect to these client requests, [Column 2, Lines 39-64]) associated with a first organization in a multi-tenant database system (storage hosts also provide multi-tenant storage, [Column 4, Line 50 – Column 5, Line 6]), the first request identifying a data structure that specifies values (Deletion requests 502 may be received at data management 234 via interface 232, indicating the data object to be deleted. Data management 234 may, in various embodiments, implement deletion manager 510 to optimize the performance of deletions according retention times for data, [Column 9, Line 56 – Column 10, Line 21]); 
obtaining one or more characteristics of a first data store storing the first data object (Deleting data maintained at persistent storage device(s) in a network data store can be a costly operation. For example, if shingled magnetic recording devices, such as those discussed above with regard to FIG. 7B, are implemented as the persistent storage devices, random writes or deletes may trigger expensive reading, deleting, and recopying operations to rewrite data that is to be deleted, [Column 14, Lines 7-33]. Before a delete operation is implemented, a type of the data store (e.g., shingled disk, non-shingled, SSD, tape-based, storing the data to be deleted is determined wherein each type of data store is associated with different performance characteristics in view of retention times for data, [Column 2, Line 65 – Column 3, Line 16]); 
A cost benefit analysis may be performed, for example, to identify the efficiency of maintaining data for which a deletion request is received versus deleting the data, [Column 9, Line 56 - Column 10, Line 21]); 
determining the performance requirement satisfies one or more rules for efficiently identifying one or more records of the first data object (a cost-efficiency calculation may be made. Consider the scenario the data to be deleted consumes 20% of a storage region at an SMR device. The remaining 80% of the data in the storage region still needs to be maintained (at a current time). Thus, depending on the location of the deleted data in the region, the deletion operation may, at worst require that 80% of the data be read from the storage region and rewritten to the storage region after removing the data to be deleted. An efficiency score may be generated which does not exceed an efficiency threshold (above which it is determined to be efficient to perform the deletion), [Column 14, Lines 22-54], [Column 15, Lines 9-19]); and 
initiating a delete of the identified one or more records of the first organization by executing a delete operation for the first data store (implementing the delete operation based on whether or not the efficiency score exceeds the efficiency threshold, [Column 14, Lines 22-54], [Column 15, Lines 9-19]). 
McHugh then discloses the specified values being for one or more fields of the first data object (wherein each of the plurality of objects comprises a composite key and object data, and wherein each composite key comprises a user key and a version identifier: receiving a request to perform a delete operation, wherein the request to perform a delete operation specifies a particular user key but does not specify a version identifier, [Column 36, Lines 1-11]).


It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of McHugh with the teachings of Davis for the purpose of verifying deletion of objects stored in a storage system based at least on retrieval keys corresponding to the stored objects without having negative impact on the performance and/or scalability of the storage system.
Regarding claims 2, 12, and 17, Davis further discloses the obtaining one or more characteristics comprises obtaining one or more attributes associated with the first data store (Deleting data maintained at persistent storage device(s) in a network data store can be a costly operation. For example, if shingled magnetic recording devices, such as those discussed above with regard to FIG. 7B, are implemented as the persistent storage devices, random writes or deletes may trigger expensive reading, deleting, and recopying operations to rewrite data that is to be deleted, [Column 14, Lines 7-33]), and the performance requirement comprises a query time (cost of resources to perform deletion (e.g., I/O bandwidth at SMR device) does not impact performance of other tasks, [Column 15, Lines 9-21]). 
Regarding claims 3, 13, and 18, Davis further discloses the obtaining one or more characteristics comprises obtaining one or more runtime characteristics of the first data store storing the first data object (Deleting data maintained at persistent storage device(s) in a network data store can be a costly operation. For example, if shingled magnetic recording devices, such as those discussed above with regard to FIG. 7B, are implemented as the persistent storage devices, random writes or deletes may trigger expensive reading, deleting, and recopying operations to rewrite data that is to be deleted, [Column 14, Lines 7-33]). 
Regarding claims 4, 14, and 19, Davis further discloses receiving a second request to delete data related to a second data object of a plurality of data objects associated with a second organization in the multi-tenant database system, the second request identifying a data structure that specifies values for one or more fields of the second data object; obtaining one or more characteristics of a second data store storing the second data object; determining, based on the one or more characteristics, a performance requirement associated with using the specified values to identify one or more records of the second data store; determining the performance requirement does not satisfy one or more rules for efficiently identifying one or more records of the second data object; and providing an indication that the specified values of the second request to delete data do not satisfy the one or more rules for deleting data related to the second data object (alternate scenario of claim 1 above when the efficient score does not exceed the threshold, then the delete operation is delayed, [Column 14, Lines 22-54]). 
Regarding claims 5, 15, and 20, Davis further discloses determining the performance requirement satisfies one or more rules is performed on an API layer of an application platform of the multi-tenant database system and the delete operation is performed by the data store and initiated by the application platform (network-based service may define various operations that other systems may invoke, and may define a particular application programming interface (API) to which other systems may be expected to conform when requesting the various operations, [Column 20, Lines 51-55]). 
Regarding claim 6, McHugh further discloses the specified values for the one or more fields correspond to at least a portion of a composite primary key defined for the first data object (wherein each of the plurality of objects comprises a composite key and object data, and wherein each composite key comprises a user key and a version identifier: receiving a request to perform a delete operation, wherein the request to perform a delete operation specifies a particular user key but does not specify a version identifier, [Column 36, Lines 1-11]).
Regarding claim 7, Davis further discloses translating the first request to delete data to the delete operation for the first data store, the delete operation using the specified values to identify one or more records of the first organization to be deleted (Deletion may be performed by deletion manager 510 in response to detecting the satisfied condition. Deletion requests 502 that are not delayed, or later performed as part of a batch process by deletion manager 510, may be included in deletion instructions 516 provided to storage hosts 440, in some embodiments, [Column 10, Lines 15-21]). 
Regarding claim 8, Davis further discloses validating, using one or more permissions associated with the first data object, that the first organization is authorized to access the first data object (Storage managers 212 may enforce access policies for individual data objects or buckets, restricting access to data in data objects or buckets to those requestors that satisfy the access policy (e.g., by presenting appropriate identification or credentials). In this way, data stored in different data objects or buckets on the same storage host for different clients may be confidentially maintained so that an unauthorized request to access data may not be processed (even if the requestor has the right to access another data object or bucket hosted at the same storage host, [Column 5, Lines 16-25]). 
Regarding claim 9, Davis further discloses the delete operation is invoked from an application platform of the multi-tenant database system and the data structure comprises an object passed as an argument to the delete operation (Deletion requests 502 may be received at data management 234 via interface 232, indicating the data object to be deleted, [Column 9, Lines 59-61]).
Regarding claim 10, Davis further discloses the first request to delete data is received via a REST API, SOAP API, or an application platform specific programming language (network-based service may define various operations that other systems may invoke, and may define a particular application programming interface (API) to which other systems may be expected to conform when requesting the various operations, [Column 20, Lines 51-55]). 

Pertinent Prior Art
The following references are deemed relevant to the claims but not used in the above rejections:
Gupta et al. (Pat. No. US 9,880,933) teaches storage I/O requests may be sent from a storage client to one or more buffer cache nodes in a distributed buffer cache system that maintain portions of an in-memory buffer cache to which the requests 
Lazier (Pat. No. US 10,009,044) teaches optimizing performance characteristics for data archives stored on data storage systems using redundancy coding techniques by placing different processed portions of the data in disparate systems. Redundancy coded shards, which may include identity shards that contain unencoded original data of archives, may be stored on different types of systems to optimize for various retrieval use cases and implemented environments. Various performance characteristics may be monitored so as to adaptively account for changes to some or all of the monitored parameters.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

            /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                      February 23, 2021